Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a First Office Action Non-Final on Merits. 	Claims 1-7 have been canceled in a preliminary amendment filed on 01/06/2021.	Claim 8-17 have been newly added in a preliminary amendment filed on 01/06/2021.	Therefore, claims 8-17 are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informality: Claim 16, line 1 recites “The method according to claim 12” and it should be – The method according to claim 15 --. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories		When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 8-11 are directed to a non-transitory computer-readable storage medium (i.e. an article of manufacture). Claims 12-14 are directed to a system (i.e. a machine). Claims 15-17 are directed to a method (i.e. a process). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 

Claims 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss a calendar of a user at a calendar platform, the calendar of the user comprising graphically-represented calendar days, and posting to the calendar, which is a certain method of organizing human activity.	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a non-transitory computer-readable storage medium, a system, a processor, and a link. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). 	Dependent claims 9-11, 13-14 and 16-17 add additional limitations, for example: (claim 9), comprising an icon graphically representing the link to the post, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fasen et al. (US 2015/0347979 A1), hereinafter “Fasen”, over George et al. (US 9,633,399 B2), hereinafter “George”.

Regarding Claim 8, Fasen teaches a non-transitory computer-readable storage medium, comprising instructions which, responsive to being executed by a processor, cause the processor to perform operations comprising: (Fasen, para 0063-0064, teaches the computing environment: Figure 2);
generating a post link and a calendar of a user at a calendar platform in communication with … , the calendar of the user comprising graphically-represented calendar days, and the post link concurrently associated with a post and with one of the graphically-represented calendar days; and (Fasen, Abstract teaches social calendar sharing; generating the link in calendar; Figures 3A-3B, discloses calendar comprising graphically-represented calendar days; post link associated with an event (post)); para 0039, teaches calendar generating link; user share link through Twitter, Facebook; para 0020, teaches calendar function of social media application);
automatically posting from the calendar platform  … b) a link to the post to the one of the graphically-represented calendar days of the calendar of the user, in response to an activating of the post link on a calendar day corresponding to the one of the graphically-represented calendar days (Fasen, Figures 1A-1B, teaches publishing event (Examiner notes is activating) on calendar day Monday 6th,  and (Figure 3A) posting the link to the calendar with a link to the post (event); para 0039, teaches calendar generating link; user share link through Twitter, Facebook; para 0020, teaches calendar function of social media application).	While Fasen throughout teaches social calendars and calendar applications and generating a calendar link (see at least Fasen, Abstract, Figures 1A-3B), Fasen does not appear to explicitly teach “a webpage of the user of an online social media platform” and “a) the post to the webpage of the user”.	In the same field of endeavor, George teaches a webpage of the user of an online social media platform and the post to the webpage of the user (George, Abstract; Figures 17R-17S, teaches webpage of user on Facebook; Further Figures 17N-17O; Col 31, lines 18-20, teaches schedule publication of information to various social media outlets such as Facebook and Twitter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fasen with a webpage of the user of an online social media platform and the post to the webpage of the user as taught by George with the benefit to construct and implement a social media marketing campaign (George, Col 2, lines 66-67 and Col 3, line 1). The Fasen invention, now incorporating the George invention, has all the limitations of claim 8.

Regarding Claim 9, Fasen, now incorporating George, teaches the non-transitory computer-readable storage medium according to claim 8, further comprising an icon graphically representing the link to the post (Fasen, para 0014, teaches a link is a representation—which may be active text or a graphic—that can be interpreted by a program to direct a user from one thing to another thing.)

Regarding Claim 10, Fasen, now incorporating George, teaches the non-transitory computer-readable storage medium according to claim 9, wherein the icon comprises a representation of the social media platform (Fasen, para 0014, teaches a link is a representation—which may be active text or a graphic; George, Figure 17O, teaches ‘F” icon for Facebook; Col 31, lines 18-20, teaches schedule publication of information to various social media outlets such as Facebook and Twitter).

Regarding Claim 11, Fasen, now incorporating George, teaches the non-transitory computer-readable storage medium according to claim 8, the operations further comprising the calendar platform posting a reaction graphic adjacent to the link to the post in response to a viewing user posting a reaction to the post to the webpage of the user (George, Col. 24, lines 13-19, teaches users reactions including “like” or “share” for example offered by Facebook; Figures 17N-17O).

Regarding Claim 12, Fasen teaches a system, comprising: 
a processor coupled to a calendar platform in communication with …, the calendar platform comprising a post link and a calendar of a user comprising graphically-represented calendar days, and the post link concurrently associated with a post and with one of the graphically-represented calendar days; and (Fasen, Abstract, para 0063-0064, teaches the computing environment: Figure 2; Fasen, Abstract teaches social calendar sharing; generating the link in calendar; Figures 3A-3B, discloses calendar comprising graphically-represented calendar days; post link associated with an event (post)); para 0039, teaches calendar generating link; user share link through Twitter, Facebook; para 0020, teaches calendar function of social media application);
the processor configured to automatically post from the calendar platform … and b) a link to the post to the one of the graphically- represented calendar days of the calendar of the user, in response to an activating of the post link on a calendar day represented by the one of the graphically-represented calendar days (Fasen, Figures 1A-1B, teaches publishing event (Examiner notes is activating) on calendar day Monday 6th,  and (Figure 3A) posting the link to the webpage calendar of using with a link to the post (event)).
While Fasen throughout teaches social calendars and calendar applications and generating a calendar link (see at least Fasen, Abstract, Figures 1A-3B), Fasen does not appear to explicitly teach “a webpage of the user of an online social media platform” and “a) the post to the webpage of the user”.	In the same field of endeavor, George teaches a webpage of the user of an online social media platform and the post to the webpage of the user (George, Abstract; Figures 17R-17S, teaches webpage of user on Facebook; Further Figures 17N-17O; Col 31, lines 18-20, teaches schedule publication of information to various social media outlets such as Facebook and Twitter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fasen with a webpage of a user of an online social media platform and the post to the webpage of the user as taught by George with the benefit to construct and implement a social media marketing campaign (George, Col 2, lines 66-67 and Col 3, line 1). The Fasen invention, now incorporating the George invention, has all the limitations of claim 12.

Regarding Claim 13, Fasen, now incorporating George, teaches the system according to claim 12, further comprising an icon graphically representing the link to the post (Fasen, para 0014, teaches a link is a representation—which may be active text or a graphic—that can be interpreted by a program to direct a user from one thing to another thing.)

Regarding Claim 14, Fasen, now incorporating George, teaches the system according to claim 13, wherein the icon comprises a representation of the online social media platform (Fasen, para 0014, teaches a link is a representation—which may be active text or a graphic; George, Figure 17O, teaches ‘F” icon for Facebook; Col 31, lines 18-20, teaches schedule publication of information to various social media outlets such as Facebook and Twitter).

Regarding Claim 15, Fasen teaches a method, comprising: establishing a processor coupled to a calendar platform in communication with … the calendar platform comprising a post link and a calendar of the user comprising graphically-represented calendar days, and the post link concurrently associated with a post and with one of the graphically- represented calendar days; and (Fasen, para 0063-0064, teaches the computing environment: Figure 2; Abstract teaches social calendar sharing; generating the link in calendar; Figures 3A-3B, discloses calendar comprising graphically-represented calendar days; post link associated with an event (post)); para 0039, teaches calendar generating link; user share link through Twitter, Facebook; para 0020, teaches calendar function of social media application);
the processor automatically posting from the calendar platform … and b) a link to the post to the one of the graphically-represented calendar days of the calendar of the user, in response to an activating of the post link on a calendar day represented by the one of the graphically-represented calendar days (Fasen, Figures 1A-1B, teaches publishing event (Examiner notes is activating) on calendar day Monday 6th,  and (Figure 3A) posting the link to the calendar with a link to the post (event); para 0039, teaches calendar generating link; user share link through Twitter, Facebook; para 0020, teaches calendar function of social media application).
While Fasen throughout teaches social calendars and calendar applications and generating a calendar link (see at least Fasen, Abstract, Figures 1A-3B), Fasen does not appear to explicitly teach “a webpage of the user of an online social media platform” and “a) the post to the webpage of the user”.	In the same field of endeavor, George teaches a webpage of the user of an online social media platform and the post to the webpage of the user (George, Abstract; Figures 17R-17S, teaches webpage of user on Facebook; Further Figures 17N-17O; Col 31, lines 18-20, teaches schedule publication of information to various social media outlets such as Facebook and Twitter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fasen with a webpage of the user of an online social media platform and the post to the webpage of the user as taught by George with the benefit to construct and implement a social media marketing campaign (George, Col 2, lines 66-67 and Col 3, line 1). The Fasen invention, now incorporating the George invention, has all the limitations of claim 15.

Regarding Claim 16, Fasen, now incorporating George, teaches the method according to claim 12, wherein an icon graphically represents the link to the post (Fasen, para 0014, teaches a link is a representation—which may be active text or a graphic—that can be interpreted by a program to direct a user from one thing to another thing.)

Regarding Claim 17, Fasen, now incorporating George, teaches the method according to claim 16, wherein the icon comprises a representation of the online social media platform (Fasen, para 0014, teaches a link is a representation—which may be active text or a graphic; George, Figure 17O, teaches ‘F” icon for Facebook; Col 31, lines 18-20, teaches schedule publication of information to various social media outlets such as Facebook and Twitter).



Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Logtenberg. US 2014/0075284 A1 – discussing a web-based calendar platform; para 0020, creating calendars; Figure 1, Social networking calendars, personal calendars, website calendars
Price US 2008/0250334 A1 – discussing a calendar system; display a calendar system. The method and system to receive a request to display at least one filtered event in a calendar display interface, wherein the at least one filtered event is filtered from a plurality of categories based on selected criteria, wherein a collection of events is selected from an event database based on the selected criteria, and each collection of events forms a specific subcalendar of a plurality of subcalendar; and to receive a request to display selected ones of the specific subcalendars in the calendar display interface.
Mitchell et al. US 2013/0036369 A1 – discussing integrating public and private calendars; social networking. 
ZHAO US 2013/0145282 A1 – discussing calendar sharing in social networking; para 0087, Navigation links 150-160 enable navigation through the system allowing a user to access various pages displaying various information related to, for example, the user, events, services, friends, user profile, notices, and other elements. In such embodiments, calendar link 150 may be used to access a private electronic calendar interface 400 associated with the operator and/or another user, and/or a public electronic calendar interface 450 accessible by all contacts and/or by defined groups. Profile link 152 may cause display of an interface enabling editing of the user profile associated with the operator, or logged in user, this interface possibly being read-only, as desired or based on system privileges and user login. Events link 154 may cause the system to navigate to an interface enabling entry of events and/or review of events previously entered by the operator. Gadgets link 156 may enable navigation to an interface enabling selection and/or prioritization of services to display in association with particular events, and/or those services previously selected by an operator as favorites, for example. Friends link may enable an operator to view and edit a current listing of social contacts within the network of the user.
Kurrus et al. US 2014/0237380 A1 – discussing shared events online calendars.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629